Interim Decision 401491

MATrER OF MANION

In Sectioi 223. Proceedings
-•

A-11469109

Decided by District Director June 24, 1907
An applicant for d.reentry penult pursnahf to section 223, Immigration and
Nationality Act, is eligible therefor since be has nut abandoned his residence
in the United States where his absence from this country since his entry for
permanent residence in January 1959 has been in the employ of an Ameyietni
firm; at the time of admission. he was accompanied by his family which lie
established and has maintained here since entry; one !inn has petitioned for
citizenship and the other plans to do so;, applicant has returned from time
to time to be with his family; and when. his employment permits be plans
to remain in the United States and acipiire citizenship.

Applicant is a native of Dublin, Ireland, born August 21, 1915,
who resided in Nairobi, Kenya, prior to entry to United States . for
permanent residence on January 15, 1959, at New York, New York.
The immigrant visa shows that he was divorced at the time of the
visa issuance; that his two children, Alden Douglas Manion and
Earl Russell Manion accompanied him to the United States; that
he was destined 'to Mrs. E. Dargen, 693 Borth Pearl Street, Albany,
New York; that his home country was then Dublin, Ireland; that
he traveled on South African passport No. N 344-1; and that his
occupation was regional manager. The visa contains an affidavit
of support submitted by Eileen Dargan (nee Manion) of the above
Albany address, in which she identifies herself as the sister of applicant and states that her brother is employed as regional manager
by a South African firm which is a --wholly owned subsidiary of .an
Americait firm; that her brother's work will require that he . be
absent from the United States; and that while her brother is away
1'113111 the United States; she will provide a' home for and supervise
the education of the children, Aldei. and Earl Manion.
On January 19, 1959, applicant applied for a reentry permit. The
application shows his home address as 693 North Pearl Street,.
261

Interim Decision #1491
Albany, New York, and states that he will be absent in Kenya
and Nigeria on. busine,si for a possible period in excess of twelve
months. His occupation is shown as regional manager, East Africa,
and his employer as Starling Drug, Inc.,1450 Broadway, New York,
New York. In this application, applicant stated. that upon his.
return from abroad he expected to "return to home office and business" and that he expected to depart on January 22, 1959. A. permit
was issued on March 6, 1959, valid to March 6, 1960, and was delivered to applicant abroad" through the American Consul in Nairobi, Kenya.
Applicant applied for

further reentry permits on December 21,

1959, January 10, 1961, February 7, 1962, and April 15, 1963. Each
of these applications shows his employer as the same American firm
by which he was employed prior to entry to United States for
permanent residence. A permit was issued in each case.

On April 30, 1965, applicant mak'taie application now under
consideration. The application Shows that his address is % 845.
Jay Street, Albany; that he expected to depart from United State

on May 6, 1965, for• a period of twelve months to return to his
duties as general 'manager for Sterling Drug International in Central Africa; that his present occupation is general manager; 'and
that his employer is Sterling Drug International, Inc., 90 Park
Avenue, New York City, New York. In a statement accompanying
the application, applicant states that for the past twenty years he•
has been employed. by Sterling Winthrop, a United .States Corporation, engaged in the development of commerce for the United
States in Africa; that he has a sister resident in New York State
and a citizen of this country; that his two sons also reside in
Albany; that one of these sons is serving with the United. States
Navy and has applied for citizenship; that the other son will become•
a citizen nn reaching the age of eighteen years; kid that applicant
is anxious.' to retain his 'status as a resident of United States and
hopes to live immanently in. the United States as soon as it can
be arranged. The officer in charge of. this Service at Albany has
referred the application to the Regional Commissioner,. through
official channels, with the comment that he does not believe applicant
is a permanent resident of ,United States and that applicant has
been employed continuously by the Sterling Drug International in
different sections of Africa from 1945 to the present time.
The statute provides taht the Attorney General may issue a reentry
permit if he finds that the '.applicant has been, lawfully -admitted to
-

.the. United States for permanent• insidenee; that the application is,
262

.

Interim Decision #1491
made in good faith; and that the alien's proposed departure would
not be contrary to the interests of the United States. It has been
held that an unexpired reentry permit is the equivalent of a nonquota immigrant visa (Matter of 8—, 5 L & N. Dec. 185), and that
upbn return to the United States of an alien with a reentry permit
which has not been procured by fraud or misrepresentation, such
reentry permit must be accepted as establishing that the alien to
whom it was issued is returning from a temporary visit abroad.
The visa in the file shows lawful admission, for permanent residence.
Since entry, applicant has been absent' from the United States in

the employ of a United States firm. Applicant was accompanied
to United States by his family. His family has resided in United
States since his' entry with them. One child is now petitioning for
citizenshiP• and the other plans to. The record shows that applicant has returned to the United. States to be with his family from
time to time. He 'states that when it is possible he hopes to remain
here and acquire citizenship in the United States. - Applicant is a
native of Ireland, ha's no quota problem, and, since his admissibility
to United States has never been ,questioned, could undoubtedly
obtain an immigrant visa should this application be denied. The
record shows that on three occasions his reentry permits have been
'revalidated by United States consuls* abroad, who had opportunity
to be entirely' familiar with the circumstances of his entry to 'United
States and the reasons for his absences from this country.
Interim Decision No. 1376 (Matter of Sehonfeld,
decided by the Acting Regional Commissioner May 26, 1964) is
distinguished. The circumstances recited in that decision bear small
resemblance to the instant ease. This applicant established his
family in United States following entry, and has maintained his
family here since that time. He has been absent in the employ of
an American firm. He reported to Federal income tax officials prior
to his departures from United States. When the convenience of his
employer permits, he hopes and Plans to remain in United States
without the necessity of proceeding abroad to his employment. It
is not believed that he has abandoned his residence in United States
or obtained his various reentry Permits by, fraud or misrepresentation.
ORDER: It is ordered that the application be granted: .

263

